Citation Nr: 0709506	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-03 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's degenerative joint disease of the cervical spine is 
related to his military service.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the cervical 
spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
degenerative joint disease of the cervical spine, which he 
claims is a result of injuries sustained in service.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
service connection claim in July 2001 and June 2002.  The 
Board need not, however, discuss the sufficiency of either 
the July 2001 or June 2002 VCAA notice letters or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated August 9, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2006).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).   In 
Voerth v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has a 
cervical spine disorder, as evidenced by the report of a 
September 1999 VA examination and an August 2002 x-ray.  
Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
w While in service the veteran sustained head and back 
injuries on April 1979, February 1982, January 1988 and May 
1992.  He reported having neck pain during his retirement 
physical; a diagnosis of acute C&T (cervical and thoracic) 
pain was made.  Therefore, Hickson element (2) is also 
satisfied.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's spine disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Of record are two VA examination reports from the same 
physician that reach completely contradictory conclusions.  
In the initial opinion, rendered in April 2004, the examiner 
stated that the "cervical spine problem is related to the 
symptoms shown in the service."  For reasons which were not 
clear on the record, the file was returned to the examiner by 
the RO.  In November 2004, the examiner stated:  "The 
current condition of the cervical spine is not related to the 
symptoms shown in the service."     

In light of this conflict the Board has considered remanding 
the case for a more definitive medical opinion.  However, 
after reviewing the file, the Board believes that service 
connection may be granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

It is clear that the veteran complained of neck pain while in 
service.  Several lay statements submitted on his behalf 
corroborate the existence of neck pain beginning in service 
and continuing to the present day.  While the Board notes 
that laypersons without medical training are not qualified to 
render medical opinions regarding matters such as diagnosis, 
onset, and etiology of disease, which call for specialized 
medical knowledge, they are allowed to report on observable 
symptoms.  
Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

There is also the matter of the veteran's hearing testimony, 
which was to the effect that he has had neck pain from the 
last few years of service to the present.  
See  the September 2006 hearing transcript at pages 7, 17.  
The undersigned VLJ, who presided at the hearing, sees no 
reason to doubt the veteran's testimony, which was taken 
under oath.

When viewed as a whole, the veteran's lay statements and 
medical reports illustrate continuity of symptomatology 
starting in service, continuing through his retirement in May 
1993, until diagnosis in September 1999 and thereafter.  
Continuity of symptomatology is therefore established.  
Element (3), and therefore all elements, has been satisfied.  
The benefit sought on appeal is accordingly allowed.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


